PER CURIAM.
We find no merit in appellant’s claim that the trial court erred in revoking his probation. However, we do agree that because the trial court found appellant guilty of two out of three alleged violations, an error occurred when the written order adjudicated the appellant guilty of all three violations.
Accordingly, the order of revocation is affirmed but the cause is remanded with directions that the finding that appellant was also guilty of violating his probation by leaving his employment without notification to his probation supervisor be stricken from the order.
LETTS, C. J., and ANSTEAD and HURLEY, JJ., concur.